Citation Nr: 0911004	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-28 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk







INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.


FINDING OF FACT

Hepatitis C was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hepatitis C.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The record reflects the originating agency provided the 
Veteran with the notice required under the VCAA by letter 
mailed in July 2003, prior to the initial adjudication of the 
claim.  

Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until March 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for hepatitis C.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim herein decided.  The 
Veteran's service treatment records (STRs) and service 
personnel records (SPRs) are on file.  Treatment records from 
the VA Medical Center (VAMC) in Baltimore, Maryland have been 
obtained.  The Veteran was afforded a VA examination in June 
2006.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the STRs shows that the Veteran was hospitalized 
for several weeks in late September and early October of 
1970.  The hospital narrative summary notes that the Veteran 
was initially admitted because of nausea, vomiting, and dark 
urine for three days prior to admission.  There was no known 
contact with hepatitis and the Veteran had not had a blood 
transfusion or any other injection in the recent past.  The 
diagnosis during this period of hospitalization was 
infectious hepatitis.  The specific type of hepatitis was not 
designated by the treating physician.  The Veteran's course 
in the hospital was uneventful and repeat follow-up lab 
studies showed the Veteran to have normalizing bilirubin to 
0.9 and serum glutamic-oxaloacetic transaminase (SGOT) of 45.  
After three weeks of convalescent leave, the Veteran returned 
to duty with no symptoms or complaints.  

The separation examination completed in February 1971 was 
negative for evidence of infectious hepatitis.

The Veteran filed a Substantive Appeal in July 2005, on which 
he indicated that he was exposed to bodily fluids in service 
that may have contaminated him and resulted in his hepatitis 
C.  A review of the Veteran's SPRs shows that he did serve as 
a medical specialist while on active duty.  However, his STRs 
do not show any complaints of or treatment for exposure to 
bodily fluids while on active duty.  

VAMC treatment records show that the Veteran was diagnosed 
with hepatitis C in October 2002.  At the time of diagnosis 
there was no evidence of decompensated liver disease.  The 
Veteran denied intravenous drug use and tattoos at the time 
of diagnosis.  The Veteran did mention that he had a blood 
transfusion in 1987 as a result of a bleeding ulcer.  

The Veteran was afforded a VA examination in June 2006.  He 
reported that he had used heroin for approximately 15 years, 
until he quit about 8 years ago.  The examiner opined that it 
was less likely than not that the Veteran's hepatitis C is 
connected to the bout of infectious hepatitis that he had in 
1970.  Rather, the examiner believed the infectious hepatitis 
the Veteran was diagnosed with in service was more likely 
hepatitis A because it was not until after the Veteran's 
subsequent intravenous drug use in the 1980's that he was 
diagnosed with hepatitis C.  

Although the Veteran was diagnosed with infectious hepatitis 
in service, there is no medical evidence showing that he had 
hepatitis C in service and the June 2006 VA examiner has 
opined that the hepatitis present in service was hepatitis A.  
There is also no medical evidence linking the Veteran's 
hepatitis C to any incident of service, and the June 2006 VA 
examiner has essentially opined that the hepatitis C probably 
is unrelated to service.

While the Veteran might believe that his hepatitis C is 
etiologically related to service, there is nothing in the 
record showing that he has the expertise required to render a 
medical diagnosis or an opinion concerning medical causation. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  Therefore, entitlement 
to service connection for hepatitis C must be denied. 


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


